Citation Nr: 1712091	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to November 18, 2016, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for a right hand dorsum scar, residual of a shrapnel wound.

3.  Entitlement to service connection for rashes and itching on arms, back, legs and hands.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  

While pending Board consideration, the RO issued a December 2016 rating decision increasing the Veteran's PTSD rating from 30 percent to 70 percent disabling, effective November 18, 2016.  See AB v. Brown, 6 Vet. App. 35, 38.  This increase is reflected on the title page of this decision.


FINDING OF FACT

A letter dated in February 2017, was received prior to the promulgation of a decision in the appeals, the Veteran withdrew his appeals for the claims of entitlement to service connection for rashes and entitlement to increased initial ratings for PTSD and scar residual.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for rashes and entitlement to increased initial ratings for PTSD and scar residual have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran perfected his appeals for the claims for service connection and increased rating when he submitted a timely substantive appeal in March 2012.  In February 2017, the Veteran submitted correspondence expressing his desire to withdraw from appellate review his pending claims.  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to November 18, 2016 and, in excess of 70 percent thereafter for PTSD is dismissed.

The claim for entitlement to an initial compensable rating for a right hand dorsum scar, residual of a shrapnel wound, is dismissed.

The claim for entitlement to service connection for rashes and itching on arms, back, legs and hands is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


